             Case 1:20-cv-01666-MKV Document 14-3 Filed 07/10/20 Page 1 of 1




IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

IBE TRADE CORP., a Delaware corporation,
and ALEXANDER ROVT,

Plaintiffs,                                                CIVIL ACTION NO. 1:20-cv-0166 6
                                                                      (MKV)
v.
                                                             ORDER FOR ADMISSION
ALEXANDER ANATOLYEVICH DUBINSKY                                PRO HAC VICE FOR
and TELERADIOKOMPANIA “STUDIA 1+1”,                        TERRELL CHASE OGLETREE
a Ukrainian limited liability company,

Defendants.

        The motion of Terrell Chase Ogletree (“Applicant”) for admission to practice Pro Hac

Vice in the above-captioned action is GRANTED.

        Applicant has declared that he is a member in good standing of the bar of the State of

Georgia, and that his contact information is as follows:

        Terrell Chase Ogletree
        Arnall Golden Gregory LLP
        171 17th Street NW, Suite 2100
        Atlanta, GA 30363
        Phone: 404-873-8726
        Fax: 404-873-8727
        Email: chase.ogletree@agg.com

        Applicant having requested to appear pro hac vice for all purposes as counsel for

Defendant Teleradiokompania “Studia 1+1” in the above-entitled action.

        IT IS HEREBY ORDERED that Applicant is admitted to practice pro hac vice in the

above-captioned case in the United States District Court for the Southern District of New York.

All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.


Dated: ____________________                          ___________________________________



15201576v1
